Citation Nr: 1339668	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for thyroid disease, status post thyroidectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served in United States Naval Reserve from December 1988 to November 1999, which included a period of active duty for training (ACDUTRA) from May 1, 1989, to August 19, 1989.

This matter was received the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It is on appeal from an October 2009 rating decision.

In October 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of that hearing is included in the claims file.

Following certification of the appeal to the Board, the Veteran submitted additional evidence and argument along with requisite waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDING OF FACT

Thyroid disease did not begin during, and is not otherwise related to, the Veteran's period of ACDUTRA from May 1, 1989, to August 19, 1989, or to service generally.


CONCLUSION OF LAW

The criteria for service connection for thyroid disease, status post thyroidectomy, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, medical articles submitted by the Veteran, and letters from private physicians have been obtained.

During her October 2012 Board hearing, the Veteran testified that she had, and was treated for, heat stroke during her period of ACDUTRA from May 1, 1989 to August 19, 1989, in Orlando, Florida.  The Veteran's representative indicated that there may be missing service treatment records, as service treatment records from that period do not indicate treatment for heat stroke.  

However, the record reflects that the RO requested all available service treatment records for the Veteran, and the records for the period of ACDUTRA from May 1, 1989 to August 19, 1989 appear to be complete, including records from the Naval Hospital in Orlando, Florida.  Such records are extensive and contain numerous instances of treatment and medical testing for various medical issues during that period of a little over three and half months.  Furthermore, although such records contain no specific diagnosis of "heat stroke," they include treatment on May 17, 1989, for complaints of being run down and tired, with the muscles in her legs hurting, following physical training, treatment on June 4 for complaints of abdominal pain that was aggravated by physical training, and subsequent treatment for abdominal pain and other acute medical problems.  Moreover, at the time of her August 11, 1989, examination for separation from that period of ACDUTRA, the Veteran reported that she did not have and had never had frequent or severe headache, dizziness or fainting spells, shortness of breath, pain in the chest or palpitation or pounding heart, or periods of unconsciousness, and no history of any heat stroke was reported.  Thus, the Board finds that the service treatment records for the period in question appear to be complete, and that additional development to obtain service treatment records is not warranted.

The Board notes the suggestion of the Veteran's representative during the October 2012 Board hearing that, due to the medical complexity in this case, VA should obtain an opinion by an independent medical examiner (IME).  Thereafter, the Board solicited and obtained a medical report and opinion from a Veterans Health Administration physician.  This report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The report was provided by a physician with appropriate expertise who reviewed the claims file and gave thorough explanations for all relevant opinions.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The VHA opinion was provided to the Veteran and her representative, and additional argument was provided in response.  While there are conflicting medical opinions in this case, for the reasons explained below, the Board finds that the opinions of record provide sufficient medical evidence to adjudicate the appeal, and that there is sufficient justification for finding one opinion to be more persuasive than the other.  Thus, an additional opinion is not required in this case due to any medical complexity or controversy.  See 38 U.S.C.A. § 7110; 38 C.F.R. § 20.901(d).

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the October 2012

Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The disability at issue in this case is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in her testimony during her October 2012 Board hearing, the Veteran contends that thyroid disease initially manifested during her period of ACDUTRA from May 1, 1989, to August 19, 1989.  She contends that her heavy menstrual bleeding during that period was a manifestation of such disease, as well as abdominal pain and fatigue, for which she was treated.  She testified that she suffered a heat stroke during this period, which she asserts was also an indication of thyroid disease.  She further testified that she developed an enlarged thyroid gland in the early 90's, approximately 1992, when she had a problem swallowing, but that her condition was first formally diagnosed in 1997, and that a diagnosis of hyperthyroidism was made after she underwent surgery to remove her thyroid.  

Service treatment records reflect that on May 17, 1989, the Veteran was seen for complaints of being run down and tired, with the muscles in her legs hurting, following physical training.  She had a normal examination, but it was noted that several tests, including thyroid function tests (TFTs) would be performed.  The results of May 19, 1989, TFTs reflect that T4 was 6.25, T3 was 0.79, FTI was 7.91, and hTSH was 1.13.  On June 4, the Veteran was treated for complaints of abdominal pain that was aggravated by physical training.  On July 7, she was treated for abdominal pain, dysuria, and dysmenorrhea, which she claimed to have had a three to four-month history of and had been experiencing for the past eight or nine days.  July 7 testing was positive for cervical chlamydia, on July 14 it was noted that the Veteran was given medication instructions for such condition, and on July 17 such chlamydia was noted to be slightly improved.  July 23-25 records reflect that the Veteran continued to have abdominal pain.  Following testing, the diagnoses were pelvic inflammatory disease, right ovary cyst, and enlarged and tender right ovary.  The ovarian cyst was noted to have resolved on July 26.  

On August 7, the Veteran again complained of left adnexal tenderness.  The August 11, 1989, report of examination for the Veteran's separation from ACDUTRA reflects that she had a normal clinical evaluation of the neck and endocrine system, and no thyroid problems were noted.  At that time, the Veteran reported that she did not have and had never had thyroid trouble or change in menstrual pattern, but that she had been treated for a female disorder; it was explained that sonogram and ultrasound had revealed a small cyst on the left ovary, which had resolved, and that an August 7 sonogram revealed small follicles of the right ovary.  On August 15, the Veteran was again noted to have had abnormal menses, gardnerella vaginalis, monilial vaginitis, and vaginal yeast of moderate growth.  August 15 examination of the neck revealed no adenopathy or rigidity.  

Following the Veteran's period of ACDUTRA from May 1, 1989, to August 19, 1989, service treatment records reflect that in March 1990 the Veteran was again treated for vaginal bleeding, which was noted at the time to have been of unknown etiology.  In August 1992, the Veteran reported having a history of being "treated for a female disorder," but never having had a change in menstrual pattern or thyroid trouble.  

A February 1994 private treatment record reflects that examination revealed that the Veteran was fatigued with a diffusely enlarged thyroid gland, with no discrete nodules and no cervical lymphadenopathy.  Heart sounds were regular. The impression was fatigue, excessive menstrual bleeding, and goiter.  The examining physician stated that she probably had hypothyroidism, as well as anemia from the vaginal bleeding, exacerbating her fatigue.  It was noted that a subsequent thyroid profile and thyroid stimulating hormone were normal.  

In a July 1994 service report of medical history, the Veteran again reported not having and never having had thyroid trouble, but reported a history of having been treated for a female disorder and having had a change in menstrual pattern.  An August 1994 service examination report reflects that the Veteran took medication for menstrual pain.

July 1997 service treatment records reflect that the Veteran was assessed with a goiter.  It was noted that she had a history of sinus tachycardia, fatigue, polyphagia, dysphagia, and diffuse large thyromegaly since 1994.  In September 1997, the Veteran reported that she had had a thyroid problem since 1992.

Private treatment records from May 1998 to July 2001 reflect continuing treatment for a goiter, which was gradually enlarging.  In November 2008, the Veteran was assessed with multinodular goiter following evaluation for a herniated disc of the cervical spine, which was pushing her trachea to the right side.  The Veteran complained of some difficulty breathing and some difficulty swallowing.  Due to the fact that the enlarged thyroid would make it very risky for a neurosurgeon to approach the cervical spine anteriorly, she underwent a total thyroidectomy.  

A May 2009 letter from the Veteran's private physician, Dr. J.S., indicates that the Veteran was under Dr. J.S.'s treatment for post thyroidectomy thyroid hormone suppressive therapy.  Dr. J.S. stated that, by the time the Veteran's thyroid nodularity was attended beginning in August 2007, it was 10 centimeters in size, and that, given its size, was probably present for several years prior to her current presentation in 2004.  Dr. J.S. also stated that the Veteran now had problems with heat intolerance and difficulty taking thyroid hormone.  

In October 2012, the Veteran submitted several online medical articles stating that hyperthyroidism could cause symptoms that included tachycardia, nervousness, anxiety, irritability, changes in menstrual patterns, changes in bowel patterns, and a goiter.  The articles further suggest that thyroid disease can result in heavy menstrual flow. 

The Veteran also submitted a letter from a private physician, Dr. J.G., a specialist in endocrinology, diabetes, and metabolism, dated in February 2013.  Dr. J.G. indicated that he had reviewed the Veteran's medical records from 1989 to 2012 and read a summary provided by the Veteran regarding her medical history, which included a history of heavy menstrual cycles and abdominal pain occurring during the period of May 1989 through August 1989.  Dr. J.G. stated that the medical records during that time indicate that the Veteran reported these complaints to physicians, and had abdominal and pelvic pain, irregular menses, and enlarged ovary and ovarian cyst that measured over half the size of the left ovary, but that such records did not show that the Veteran received a comprehensive evaluation for secondary causes of menstrual dysfunction.  He further stated that such workup would typically include assessment of the function of the hypothalamus, pituitary gland, ovaries, and thyroid gland, and that a report dated August 14, 1989, specifically stated that the thyroid was not examined.  

According to Dr. J.G., the Veteran stated that she suffered with her menstrual symptoms despite being on oral contraceptives and undergoing two dilation and curettage procedures, which was typically performed to resolve abnormal uterine bleeding and remove excess uterine lining in women who had conditions such as polycystic ovary syndrome (PCOS), which caused a proliferation of endometrial tissue without a natural menstrual flow to remove it.  Dr. J.G. stated that the fact that the Veteran's symptoms persisted despite these measures strongly suggested to him that there was another ongoing cause for her symptoms. 

Dr  J.G. further asserted that the Veteran stated that in November 1992 she noted a lump in her throat and began to develop fatigue, which became chronic, and that according to private treatment records several years later, she was found to have a large goiter and underwent a total thyroidectomy.  Dr. J.G. commented that the pathology report for the surgery described multinodular hyperplasia, fibrosis and calcifications, which suggested a chronic problem with the thyroid that had likely occurred for many years.  Dr. J.G. stated that the thyroid surgery had rendered the Veteran hypothyroid.

Dr. J.G. stated that the medical literature supported a causal connection between thyroid disease and menstrual dysfunction, and that not only could thyroid disease affect menstrual function, but that menstrual disorder may also affect the thyroid gland, specifically by causing it to grow and form a goiter as occurred with the Veteran.  He stated that this was likely medicated by elevated luteinizing hormone, which stimulated growth to the thyroid gland, and had been reported in women with PCOS, which Dr. J.G. believed was likely the cause of the Veteran's menstrual dysfunction.  According to Dr. J.G., PCOS is the most common endocrine disorder in women of reproductive age, and the Veteran had several features of PCOS including a history of menstrual irregularity, elevated DHEA, fatigue, weight gain, and hypertension.  Based on the history and records provided, Dr. J.G. found it likely that the Veteran's menstrual dysfunction was a causal factor in subsequent thyroid disease.  

An August 2013 report from a Veteran's Health Administration (VHA) physician specializing in endocrinology, diabetes, and metabolism who reviewed the entire record reflects the VHA physician's opinion that it was unlikely that the Veteran's thyroid disease initially manifested during her ACDUTRA from May 1, 1989, to August 19, 1989.  The VHA physician explained that blood work performed on May 19, 1989, showed TSH and T4 levels to be within normal limits, and quoted the May 19, 1989, TFT results.  The physician further stated that the Veteran had had an evaluation on June 4, 1989, for abdominal pain and physical examination stated that ear, nose and throat (ENT) and neck were "OK."  The physician noted that on July 7, 1989, a cervical chlamydia test was positive; on July 14, obstetrician/gynecologist (OBGYN) clinic visit, there was abdominal pain secondary to chlamydia infection; on July 24 OBGYN clinic visit, there was lower abdominal pain secondary to pelvic inflammatory disease; and on August 7, cervical chlamydia test was negative.  The physician stated that, according to the medical records, the Veteran was evaluated in the OBGYN clinic on more than one occasion due to complaints of abdominal pain during her period of ACDUTRA and found to have had chlamydial infection of the cervix, and that the Veteran had a normal clinical examination of the endocrine system on August 11, 1989, separation examination.

The VHA physician further stated that a thorough review of the medical records did not support a diagnosis of PCOS, which was made by excluding other conditions that could cause menstrual irregularity and hirsutism in women, citing medical literature.  The physician explained that there was no documented evidence of history of hirsutism in the Veteran and, moreover, her symptoms pertaining to lower abdominal pain during ACDUTRA were due to chlamydial infection of the cervix.  The physician stated that thyroid disorder may result in menstrual irregularities, and that there was an association between thyroid disease and PCOS, but that there was no evidence to suggest that the Veteran had PCOS at the time of her ACDUTRA, that TFTs and neck examination during her ACDUTRA were normal, and that there was no evidence to suggest that thyroid disease existed during ACDUTRA.

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied. 

Initially, the record does not reflect, and the Veteran has not asserted, that thyroid disease was diagnosed during her period of ACDUTRA from May 1, 1989, to August 19, 1989, or that the Veteran developed a goiter until after such period.  During her October 2012 Board hearing, the Veteran testified that she developed an enlarged thyroid in approximately 1992, although goiter was not diagnosed until later.  The medical record also reflects this, as the Veteran's neck and throat were found to be normal in service, and the earliest the Veteran has ever asserted developing any goiter to a medical provider is 1992, as she did in September 1997 and to Dr. J.G. in February 2013.  Moreover, the earliest suggestion in the record of any goiter or possible thyroid problems is the February 1994 private treatment note.

Rather, the Veteran contends that thyroid disease initially manifested during her period of ACDUTRA from May 1, 1989, to August 19, 1989, through symptoms such as heavy menstrual bleeding, abdominal pain, fatigue, and heat stroke.  

The Board notes the conflicting medical opinions of Dr. J.G. and the August 2013 VHA physician, both physicians specializing in endocrinology, diabetes, and metabolism.  Dr. J.G. opined that the Veteran's current thyroid disease is related to her period of service, while the VHA physician opined that it was not.  However, the Board finds that the report and opinions of the VHA physician are persuasive and outweigh the report and opinions of Dr. J.G.

While Dr. J.G. reviewed pertinent medical records, the VHA physician reviewed the entire claims file, including the opinion of Dr. J.G.  However, more importantly, the VHA physician's opinion was largely based on the May 19, 1989, TFTs revealing thyroid function to be normal, and the June 4, 1989, and August 11, 1989, notes revealing normal ENT, neck, and endocrine system evaluations.  Such TFTs and neck/throat evaluations were not discussed or acknowledged by Dr. J.G., and it appears from his report that Dr. J.G. did not review the May 19, 1989, TFTs whatsoever.  In this regard, Dr. J.G. specifically suggested that workup of the thyroid should have been, but was not, performed during the period of ACDUTRA in question, and pointed to an August 14, 1989, report indicating that the thyroid was not examined at that time.  The fact that the VHA physician reviewed and based his medical opinion that thyroid disease did not begin in service on the normal TFTs performed during the Veteran's ACDUTRA, and Dr. J.G. did not review such records, is highly significant in weighing the relative probative value of the two medical reports.  

In a September 2013 written statement in response to the August 2013 VHA opinion, the Veteran asserted that TFTs were never taken during the period of ACDUTRA in question, and that she was certain that the results reviewed by the VHA physician belonged to someone else.  However, the record contains the May 19, 1989, TFT results in the Veteran's service treatment records, with her full name written on such results.  Also, a May 17, 1989, service treatment record states in the planned treatment note that TFTs would be performed.  Thus, the Board finds that the May 19, 1989, TFT results are the Veteran's.

The Board notes the Veteran's in-service symptoms such as abdominal pains and vaginal bleeding, but that such symptoms were noted by the VHA examiner to have been due to chlamydial infection of the cervix.  The Board also notes Dr. J.G.'s assertion that the fact that the Veteran's symptoms persisted despite treatment strongly suggested to him that there was another ongoing cause for her symptoms, which, presumably, was related to a thyroid disorder.  However, even considering the Veteran's problems with bleeding that manifested during, and again after, ACDUTRA, in addition to the disorders noted by the VHA physician, the record reflects various diagnoses of menstrual problems such as pelvic inflammatory disease, right ovary cyst, and enlarged and tender right ovary, gardnerella vaginalis, and monilial vaginitis, and vaginal yeast.  Additionally, as noted by the VHA examiner, the Veteran's in-service TFTs reflect normal thyroid function; regardless of the etiology of the Veteran's vaginal bleeding, abdominal pain, or other such symptoms, given such TFTs, as assessed by the VHA physician, the weight of the probative evidence reflects that such symptoms were not the result of thyroid disease.  In this regard, to the extent that Dr. J.G. asserts that any such bleeding was the result of thyroid dysfunction or disease, the probative value his opinion is, again, greatly diminished by his failure to acknowledge the May 19, 1989, TFTs.

The Board further acknowledges the opinion given by Dr. J.G. towards the end of his report that the Veteran's menstrual disorder "is likely medicated by elevated luteinizing hormone, which stimulates growth of the thyroid gland," that "[t]his has been reported in women with [PCOS], which I believe was the likely cause of [the Veteran's] menstrual dysfunction" based on several features of PCOS shown by the Veteran, and that, therefore, it was "likely that [the Veteran's] menstrual dysfunction was a causal factor in the subsequent thyroid disease."  However, initially, this statement contradicts Dr. J.G.'s earlier statement that the Veteran underwent medication and procedures "typically performed to resolve abnormal uterine bleeding and remove excess uterine lining in women who have conditions such as [PCOS] (which causes a proliferation of endometrial tissue without a natural menstrual flow to remove it)," and that "[t]he fact that her symptoms persisted despite these measures strongly suggests to me that there was another ongoing cause for her symptoms."  Thus, Dr. J.G. appears to opine that the Veteran's thyroid function, and not PCOS, was the cause of the Veteran's bleeding in service, and later opine that PCOS was likely the cause of the Veteran's bleeding, and led to thyroid dysfunction.  These apparently contradictory opinions diminish the probative value of Dr. J.G.'s report.

Also, to the extent that the opinion of Dr. J.G. was that the Veteran had PCOS in service, which led to goiter or thyroid disease, the opinion is outweighed by VHA examiner's opinion that the Veteran did not have PCOS.  While Dr. J.G. cited symptoms shown by the Veteran compatible with PCOS, there is no explanation of why the Veteran had PCOS as opposed to the other explanations and diagnoses relating to the Veteran's vaginal bleeding contained in claims file in contemporaneous medical records.  Conversely, the VHA physician, citing medical literature, stated that diagnosis of PCOS was made by excluding other conditions that could cause menstrual irregularity in women, that the Veteran's symptoms of lower abdominal pain and menses during ACDUTRA were due to chlamydial infection of the cervix, and that a thorough review of the medical records did not support a diagnosis of PCOS.  Moreover, despite numerous gynecological examinations and diagnostic tests, including blood work, sonogram, and ultrasound, and various diagnoses and many instances of treatment for vaginal bleeding and abdominal pain issues, both in service and after, the record reflects no diagnosis of PCOS by any examining physician prior to the report of Dr. J.G. in February 2013; this fact further diminishes probative value of J.G.'s opinion.

In short, the Board finds the opinion of the August 2013 VHA physician to be persuasive and to outweigh the opinion of Dr. J.G. and all other evidence in support of the Veteran's claim.

The Board notes the May 2009 letter from Dr. J.S. indicating that, given the size of the Veteran's goiter, it was probably present for several years prior to 2004.  However, this opinion is of very limited probative value, as the record reflects, and it is not disputed, that goiter existed several years prior to 2004, and Dr. J.S. gave no opinion or comment as to any relationship between the goiter or thyroid disease and the Veteran's period of ACDUTRA in 1989.  

The Board also notes the medical articles submitted by the Veteran in October 2012 regarding symptoms of thyroid disease, and in particular menstrual changes.  However, such articles do not specifically relate to the Veteran's case.  Also, again, the information contained in the articles is not being disputed; rather, the August 2013 VHA examiner specifically acknowledged the relationship between menstrual problems and thyroid disease, even while opining that the Veteran's thyroid disease was not related to her in-service menstrual problems.  In this regard, the VHA examiner reviewed the claims file, including such articles, prior to providing his opinion.

Finally, the Board acknowledges the Veteran's assertions during her October 2012 Board hearing that she has some medical background as a lab technician.  However, to the extent that the Veteran is at all competent to comment on the etiology of her thyroid disease, and its possible relationship to problems she was having during her 1989 ACDUTRA, the Board finds her opinion on the matter to be far outweighed by opinion VHA physician, which the Board finds persuasive for reasons explained above.  

While it is clear that this disease has had a significant effect on the Veteran's life,  the Board finds that thyroid disease did not begin during, and is not otherwise related to, the Veteran's period of ACDUTRA from May 1, 1989, to August 19, 1989, or to service generally.  Accordingly, service connection for thyroid disease, status post thyroidectomy, must be denied.  Although the disorder was manifested while she was a member of the Reserves, service connection cannot be granted for diseases shown on inactive duty.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for thyroid disease, status post thyroidectomy, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


